Title: From James Madison to Charles Thomson, 25 September 1786
From: Madison, James
To: Thomson, Charles


Sir
Philadelphia Sepr. 25th. 1786
I have been honoured with your favour of the 15th. instant inclosing a copy of the proceeding of Congress relative to a Controversy between the States of South Carolina and Georgia, and notifying my appointment as a member of the Court which is to hear and determine it. As I foresee nothing which will render my attendance on the duties of this appointment impracticable, you will please Sir, to communicate to Congress my respectful acceptance of it. I have the honour to be, Sir, with great respect Your Obedient & humble Servant
Js. Madison Jr
